Citation Nr: 1001884	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-29 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
disability.

2.  Entitlement to service connection for cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1961 to 
August 1962 with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2007, a 
statement of the case was issued in July 2008, and a 
substantive appeal was received in August 2008.  The Veteran 
testified at a video-conference hearing before the Board in 
November 2009.


FINDINGS OF FACT

1.  Multilevel degenerative disc disease of the lumbar spine 
was not manifested during active duty service, nor is it 
otherwise related to service.

2.  Multilevel degenerative disc disease of the cervical 
spine was not manifested during active duty service, nor is 
it otherwise related to service.


CONCLUSIONS OF LAW

1.  Lumbar spine disability was neither incurred in nor 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009). 

2.  Cervical spine disability was neither incurred in nor 
aggravated by the Veteran's active service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated September 
2006 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in September 2006 prior to the initial unfavorable 
decision in April 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claims.  Further, the September 2006 letter gave notice of 
the types of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in January 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examinations to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal.

Analysis

The issue before the Board involves claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that his current spine disabilities 
originated while in service, due to a fall from the top of a 
tank.  

On a September 1961 report of medical history prior to entry 
into service, the Veteran replied no when asked have you ever 
had or have you now arthritis or rheumatism, or bone, joint, 
or other deformity.  The Veteran's September 1961 report of 
medical examination noted the spine and other musculoskeletal 
system as clinically normal.  Service treatment records are 
silent as to any complaints or treatment related to either 
the lumbar spine or the cervical spine.  These records do not 
reference any injury to the lumbar or cervical spines, nor is 
there any reference to any injuries related to a fall from a 
tank after fainting.  At the time of a June 1962 examination, 
the Veteran completed a report of medical history.  He 
expressly denied ever having any dizziness or fainting, 
arthritis or rheumatism, or bone, joint, or other deformity.  
The examiner at that time reported that the Veteran's spine 
and other musculoskeletal system as clinically normal.  The 
neck was also reported to be clinically normal.   

Post service, the Veteran was diagnosed with probably erosive 
variant of osteoarthritis of the lumbar spine, knees, and 
hands by a private physician in July 1997.  

In January 2003, the Veteran requested an MRI of his back, 
noting that he had the pain for many years.  The examiner 
noted full range of motion.  He diagnosed chronic low back 
pain.  

In May 2005, VA treatment records showed complaints of lower 
back pain at a level of 10 out of 10.  The Veteran noted that 
pain was progressively getting worse, as he had been doing 
heavy lifting of wood.  He was told by a physician that he 
had arthritis of the lower back in 1992.  The Veteran's 
current pain had been present for two months.  May 2005 
radiological reports revealed a moderate degree of 
degenerative spinal stenosis at L5-S1.  May 2006 radiological 
reports showed moderately severe degenerative spondylosis in 
the lower lumbar spine, particularly at L5-S1 level.  

In July 2006, the Veteran reported that he injured his low 
back in the military when he passed out and had fallen from a 
tank to the ground.  The Veteran stated that he has had the 
back pain since the in-service injury.  The Veteran also 
complained of neck discomfort.  He was diagnosed with chronic 
low back pain, rule out spinal stenosis, and chronic neck 
pain, rule out cervical radiculopathy vs. carpel tunnel 
syndrome.  

A September 2006 radiological report showed mild 
straightening of the cervical spine with multilevel 
degenerative disc disease, characterized by disc space 
narrowing and vertebral body osteophytosis involving all 
levels of the cervical spine.  Multilevel degenerative disc 
disease of the lumbar spine was also present characterized by 
osteophytosis, subchondral sclerosis and cystic changes, and 
disc space narrowing.  

In December 2006, the Veteran complained of neck pain running 
down the upper shoulder for three days.  The examiner found 
limited range of motion in turning his head.  He diagnosed 
the Veteran with muscle spasm.  

The Veteran was afforded a VA examination in January 2009.  
The claims file was reviewed, and the examiner specifically 
noted supporting statements regarding the claimed inservice 
incident when the Veteran fell 10 feet from a vehicle and 
complained of cervical and back pain at the time of the fall.  
At the time of examination, the Veteran complained of pain, 
stiffness, weakness, fatigability, and lack of endurance in 
his cervical, thoracic, and lumbar spine.  Examination showed 
limitation of motion of all areas of the spine.  The examiner 
reviewed the claims file as well as CTs and x-rays.  The 
Veteran diagnosed degenerative disc disease of the cervical 
and thoracolumbar spine.  The examiner then opined that the 
Veteran's current cervical and thoracolumbar spine condition 
was less likely than not caused by or the result of his 
incident in service.  The examiner acknowledged the amount of 
time between the incident and the submitted statements 
claiming service connection.  The examiner noted that the 
more likely etiologies for these conditions are the more 
common etiologies for osteoarthritis including, but not 
limited to: age, obesity, deconditioning, heredity, 
ethnicity, concomitant health issues, subsequent trauma and 
intercurrent injury, life style choices, and post-service 
occupation.  

At a November 2009 video-conference hearing, the Veteran 
described the alleged in-service incident.  He also noted 
that he received sporadic treatment post-service to address 
the pain in his back although no medical records were 
available.  

The Veteran has submitted numerous statements from fellow 
service-members describing first-hand accounts of a May 1962 
in-service incident.  They all attest that after having been 
enclosed in an armored personnel carrier (APC) that had 
stalled, the Veteran and other soldiers were exposed to fumes 
in an enclosed space.  Upon arriving at their destination, 
the Veteran stood on top of the APC for fresh air, fainted, 
and proceeded to fall from the top of the APC to the ground.  
The Veteran was reportedly transported to the battalion 
infirmary.  

Although the claimed inservice fall is not documented in 
service records, the Veteran and other witnesses to the event 
are certainly competent to report that the incident took 
place.  

The Veteran is also competent to report that he has suffered 
cervical and lumbar symptoms since the inservice incident.  
However, the Board finds the Veteran's statements to be 
inconsistent with what was reported in service records.  
Significantly, at the time of a June 1962 examination (within 
a month or two of the claimed incident), the Veteran 
specifically denied any pertinent complaints or symptoms.  In 
fact, he denied every fainting.  Moreover, military medical 
personnel determined that the Veteran's spine and neck were 
clinically normal at that time.  The totality of the June 
1962 report suggests that neither the Veteran nor trained 
medical personnel were of the opinion that the Veteran had 
any pertinent symptoms at that time.  

As stated above, that an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  In light of the 
overall evidence, the Board finds the Veteran's current 
assertions regarding a continuity of symptoms since service 
to be unpersuasive.  As already noted, the Veteran was 
afforded a separation examination in June 1962, shortly after 
the claimed in-service injury.  He did not report any 
cervical spine or lumbar symptoms, and the examiner found no 
cervical spine or lumbar spine abnormalities.  The Board also 
notes that the first documented medical evidence of a spinal 
disability is dated July 1997, 35 years after the Veteran's 
separation from service.  The Board notes that a prolonged 
period without medical complaint can be considered, along 
with other factors concerning the claimant's health and 
medical treatment during and after military service, as 
evidence of whether a disability was incurred in service or 
whether an injury, if any, resulted in any chronic or 
persistent disability which still exists currently.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

While acknowledging the Veteran's belief that his disability 
is due to service, it is well established that as a lay 
person, the Veteran is not considered capable of opining as 
to the nature or etiology of his disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly 
competent to testify as to symptoms such as pain which are 
non-medical in nature; however, he is not competent to render 
a medical diagnosis or etiology.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (lay testimony is competent to establish 
the presence of observable symptomatology that is not medical 
in nature); see also, Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  No medical evidence in the record finds a 
relation between active duty service and the Veteran's spinal 
disabilities.  The only medical opinion in the file was 
provided by the VA examiner in January 2009.  The examiner 
opined that it is not at least as likely as not that the 
Veteran's spinal disabilities are due to military service.  
The examiner was aware of the fact that there was evidence 
from witnesses that the incident took place.  Nevertheless, 
the examiner rendered a negative opinion as well as rationale 
for his opinion, citing the amount of time between service 
and the current claim and noting other possible causes for 
the Veteran's current disabilities.  There is no contrary 
medical opinion of record.

Additionally, as the evidence fails to show arthritis of the 
lumbar or cervical spine within one year of the Veteran's 
separation from active service, the presumption under 
38 C.F.R. §§ 3.307 and 3.309 is not applicable.  

Based upon the clinically normal findings on the Veteran's 
separation examination, the amount of time between service 
and the Veteran's first documented medical complaint, as well 
as the VA examiner's uncontradicted negative nexus opinion, 
the Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for multilevel degenerative 
disc disease of the lumbar spine is not warranted.  
Entitlement to service connection for multilevel degenerative 
disc disease of the cervical spine is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


